

116 HRES 786 IH: Supporting the designation of January 11, 2020, as “National Martha Hughes Cannon Day”.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 786IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Curtis (for himself, Mr. Bishop of Utah, Mr. Stewart, and Mr. McAdams) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of January 11, 2020, as National Martha Hughes Cannon Day.
	
 Whereas Dr. Martha Hughes Cannon was born on July 1, 1857, and moved to the Territory of Utah when she was young;
 Whereas Dr. Cannon earned numerous academic degrees and became the resident physician at the women-run Deseret Hospital in Salt Lake City;
 Whereas Dr. Cannon was a strong advocate for women’s rights and integral to ensuring that women’s enfranchisement was included in the State of Utah’s Constitution;
 Whereas, in 1896, Dr. Cannon defeated her husband in a State Senate election and became the first woman to serve in a State Senate;
 Whereas Dr. Cannon was sworn in to the Utah State Senate on January 11, 1897; Whereas because of her leadership, thousands of women have served in State legislatures, including over 500 women who followed in her footsteps and served as State Senators in 2019; and
 Whereas Dr. Cannon was a pioneer for women in government and helped pave the path for the many women who serve today: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Martha Hughes Cannon Day;
 (2)recognizes the value that women bring to good governance; and (3)encourages women to become involved in Federal, State, and local government.
			